Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Election/Restrictions
2.	Applicant’s election of the following species, in the reply filed on 15 June 2022 is acknowledged:
(1) The synthetic growth factor: epidermal growth factor;
(2) The linker/grouping of linkers: SEQ ID NOs:13-30; and
(3) The immunogenic polypeptide: cholera toxin B (CT-B) protein.
Claims 34-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 June 2022.

Status of Application, Amendments, and/or Claims
3.	The Response filed on 15 June 2022 has been entered in full.  Claims 34-41 have been withdrawn as discussed supra. Therefore, claims 1, 3, 5-30 and 34-41 are pending, and claims 1, 3, 5-30 are the subject of this Office Action. The claims also read on the elected species of soluble EGF and CT-B and have been examined to the extent they read on such.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 16 January 202 has been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
5.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is defective. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version), with the file size in bytes; 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Response to Amendment
            Applicant’s response filed 17 April 2020 is not fully responsive to the Notice to Comply with the Sequence Rules. The amendment of the Specification (filed 17 April 2020) does not match the file name, or the file size, of the sequence listing which was created on 17 April 2020 (See below).
Version Number
Num of Sequences
Receipt Date
Load Date
File Size
File Name
Current Working Copy
CRFE/CRFD/CRFF
ABSS Export Status
1.0
35
04-17-2020
04-17-2020
71690 B
48199_103_SequenceListing_Text.txt
N
CRFE
N
1.1
35
04-17-2020
04-17-2020
71712 B
16631690_1_1.txt
Y
CRFE
N


Furthermore, the only means for correcting the incorporation statement is by providing a substitute specification with the corrected incorporation statement.  (See Official Gazette, Notices 08 November 2005, available at https://www.uspto.gov/web/offices/com/sol/og/2005/week45/og200545.htm).
This requirement was reaffirmed in an Official Gazette issued by the Office on May 14, 2019.  Specifically, the notification stated:

“A Substitute Specification is Required for Certain Amendments: Applicants are reminded that if a reply to a notice sent by OPAP necessitates changes to the specification (excluding the claims or abstract), then the notice will require applicant to submit an amendment in the form of a substitute specification in compliance with 37 CFR 1.121(b) (3) and 37 CFR 1.125. Such an amendment to the specification cannot be made by way of replacement paragraph or replacement section under 37 CFR 1.121 (b)(1) or (b)(2). The only format for an amendment to the specification useable for pre-grant publication purposes is a substitute specification. See MPEP Section 714.01(e).” (See Official Gazette, 1462 Off. Gaz. Pat. Office 121 (14 May 2019)).

Drawings
6.	The Drawings are objected to for the following informalities:  The Drawings are objected to because Figures 1A and 1B disclose amino acid sequences without an accompanying sequence identifier (i.e., SEQ ID NO: #).  The SEQ ID NO: may be inserted into the Figure or the Brief Description of the Drawings.  If the Sequence Identifiers are added to the Figures, corrected drawing sheets will be required in reply to the Office action to avoid abandonment of the application.
7.	Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
8.	Furthermore, if the sequences are not present in the sequence listing,  Applicant is required to provide (1) a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, (2) a substitute paper copy of that “Sequence Listing”, (3) an amendment directing the entry of that paper into the specification, and (4) a statement that the content of the paper and computer readable copies are the same, and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821 through 1.825.  The claims and/or instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (i.e., SEQ ID NO: #) be made in the specification and claims wherever a reference is made to that sequence (See M.P.E.P. 2422.04).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 3, 5-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
11.	Claim 1 is rejected as being indefinite for reciting the term “synthetic growth factor sequence”. The claim does not set forth any structure or function of the “synthetic growth factor sequence”, and since neither the specification nor the prior art define the term in an unambiguous manner, the metes and bounds of the claim cannot be determined.
12.	Claims 3 and 18 are rejected as being indefinite for reciting the recitation of “includes a cholera toxin B (CT-B) protein”. Does it mean the synthetic protein sequence of claim 1 is a cholera toxin B (CT-B) protein, does it comprise a cholera toxin B (CT-B) protein, or does it refer to an additional component of the synthetic protein sequence of claim 1? Without knowing which it refers to, the metes and bounds of the claims cannot be determined
13.	Claim 7 is rejected as being indefinite for reciting the recitation of “includes a synthetic epidermal growth factor (sEGF) sequence”. Does it mean the synthetic growth factor sequence of claim 1 is a synthetic epidermal growth factor (sEGF) sequence, does it comprise a synthetic epidermal growth factor (sEGF) sequence, or does it refer to an additional component of the synthetic growth factor sequence of claim 1? Without knowing which it refers to, the metes and bounds of the claim cannot be determined.
14.	Claims 8 and 23 are rejected as being indefinite for reciting the term “synthetic targeted signaling pathway (sTSP) domain”. Since the claim recites that the sTSP can differ from hTSP by 6, 7, 8, 9, 10 or more amino acids, it isn’t clear what structure is required of the compound to be considered a sTSP domain. Furthermore, since neither the specification nor the prior art define the term in an unambiguous manner, the metes and bounds of the claims cannot be determined.
15.	Claims 14 and 29 is rejected as being indefinite for reciting “the synthetic protein is encoded by the nucleic acid sequence of SEQ ID NO: 1”. Since nucleic acid molecules have multiple reading frames, it is not clear which protein encoded by the nucleic acid sequence of SEQ ID NO: 1 is intended, and therefore the metes and bounds of the claim cannot be determined.
16.	Claims 15 and 30 recite the limitation "at least two different growth factors" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claims 15 and 30 depend, does not recite two different growth factors.
17.	Claim 22 is rejected as being indefinite for reciting the recitation of “includes a synthetic epidermal growth factor (sEGF) sequence”. Does it mean the synthetic growth factor sequence of claim 1 is a synthetic epidermal growth factor (sEGF) sequence, does it comprise a synthetic epidermal growth factor (sEGF) sequence, or does it refer to an additional component of the synthetic growth factor sequence of claim 1? Without knowing which it refers to, the metes and bounds of the claim cannot be determined.

18.	Claims 1, 5-6, 9-13, 16-17, 19, 21 and 24-27 are rejected as being indefinite for depending from an indefinite claim.

Claim Rejections - 35 USC § 112, 4th paragraph
 19.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

20.	Claims 16-30 are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim. 
The recitation of “an immunogenic composition comprising the synthetic protein of claim 1”, without setting forth any additional elements, does not further limit the claim from which it depends (claim 1). Furthermore, claim 17 recites “wherein the polypeptide sequence includes an immunogenic polypeptide sequence”. Claim 1, from which claim 17 ultimately depends, already recites “wherein the polypeptide sequence includes an immunogenic polypeptide sequence.” Therefore, claims 16-30 do not further limit the claim from which they depend, claim 1.  See the "Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications" (Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011), pg. 7166, section "5. Dependent Claims", which states that "If the dependent claim does not comply the with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim" and "a dependent claim must be rejected under § 112, ¶4 if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends".

Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
21.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

22.	Claims 1, 3, 5-12, 15-27 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
23.	The claims are drawn quite broadly to a synthetic protein, comprising: a synthetic growth factor sequence; at least one linker, and a polypeptide sequence, wherein the polypeptide sequence includes an immunogenic polypeptide sequence and the at least one linker includes a first linker that separates the synthetic growth factor from the polypeptide sequence.  The claims also recite wherein the wherein the polypeptide sequence includes a cholera toxin B (CT-B) protein; wherein the synthetic growth factor sequence includes a synthetic epidermal growth factor (sEGF) sequence; wherein the synthetic growth factor sequence includes at least one synthetic targeted signaling pathway (sTSP) domain of a human epidermal growth factor (hEGF) TSP (hTSP) domain in which the at least one sTSP differs from the hTSP by 6, 7, 8, 9, 10, or more amino acids; or wherein a portion of the synthetic growth factor includes a full length or neutralizing domain of at least two different growth factors present in said synthetic protein. The claims also recite compositions comprising the same.  Thus, the claims are drawn to a genus of synthetic that are defined only by a very limited partial structure.
24.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
25.	In the instant case, the claims are drawn quite broadly to a synthetic growth factor sequence; at least one linker, and a polypeptide sequence, wherein the polypeptide sequence includes an immunogenic polypeptide sequence and the at least one linker includes a first linker that separates the synthetic growth factor from the polypeptide sequence. The only components of the synthetic protein that have a defined structure in the claims are the linkers. See also 112(b) rejections supra.
However, the specification only presents guidance and working example of directed to a single construct having a particular amino acid sequence. Specifically, the Specification describes a synthetic BVN22E protein comprising the amino acid sequence of SEQ ID NO:2 that is capable of generating an immune response with greater neutralizing activity than the antisera generated to a native EGF-containing immunogen (See Example 5). Nevertheless, the Application broadly claims a synthetic growth factor sequence comprising at least one linker, and a polypeptide sequence, wherein the polypeptide sequence includes an immunogenic polypeptide sequence and the at least one linker includes a first linker that separates the synthetic growth factor from the polypeptide sequence. As set forth above, the only components of the synthetic protein that have a defined structure in the claims are the linkers. See also 112(b) rejections supra. The instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a single construct. In contrast to Applicant’s disclosure of a specific construct as mentioned supra, the instant disclosure, including the claims, fails to disclose a representative number of species falling with the scope of the genus, or structure common to the members of the genus, so the one of skill in the art can visualize or recognize the member of the genus.

26.	In contrast to the construct described in the Specification, the only factors present in the instant claims are a very limited partial structure. It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, there is insufficient guidance based on the reliance of disclosure of a single species of construct to direct a person of skill in the art to select or to predict particular residues that are essential for providing for a particular activity, which itself is not defined by the claims. Additionally, the description of a single species of construct is not adequate written description of an entire genus of functionally equivalent polypeptides, which incorporate all variants that are encompassed by the claims.
27.	The distinguishing characteristics of the claimed genus are not described, and accordingly, the specification does not provide adequate written description of the claimed genus. The only adequately described species is the synthetic protein having the amino acid sequence of SEQ ID NO: 1.
28.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).

Claim Rejections - 35 USC § 102
29.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
30.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


31.	Claim(s) 1, 3, 5-12, 15-27 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Hondt et al. (US 2016/0333087; published 17 November 2016).
32.	D’Hondt et al. disclose a synthetic protein comprising modified EGF and CTB sequences (See [0158]-[0159]). Specifically, D’Hondt et al. disclose a synthetic protein comprising a domain of EGF, a linker, a second domain of EGF, a linker, and CT-B (See Figure 20B). The fusion disclosed by D’Hondt et al. also comprises the linkers GSSG (SEQ ID NO: 14) and GGSGGTSGGGGGSG (SEQ ID NO: 30) (See Figure 20B). D’Hondt et al. also teach immunogenic compositions comprising said fusion (See [0156]-[0159]) This fusion protein, having an amino acid sequence of SEQ ID NO: 2, shares 93% sequence identity to SEQ ID NO:2 of the instant application.

Thus, the reference of D’Hondt et al. anticipates instant claims 1, 3, 5-27, and 30.

Double Patenting
33.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
34.	Claims 1, 5-12, 15-27 and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,902,760. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a genus of synthetic proteins that encompasses the species of synthetic proteins recited in claims 1-8 of the ‘760 patent. Specifically, claims 1-8 of the ‘760 patent recite fusions comprising domains of EGF and CT-B separated by spacers, including GSSG and GGSGGTSGGGGGSG. Thus, the claims are overlapping in scope.

35.	Claims 1, 5-12, 15-27 and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,198,716. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a genus of synthetic proteins that encompasses the species of synthetic proteins recited in claims 1-8 of the ‘716 patent. Specifically, claims 1-15 of the ‘716 patent recite fusions comprising domains of EGF and CT-B separated by spacers, including GSSG and GGSGGTSGGGGGSG. Thus, the claims are overlapping in scope.

Summary
36.	Claims 1, 3, 5-12 and 14-30 stand rejected.
37.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.


Advisory Information

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
August 13, 2022